Citation Nr: 1701593	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.  The Veteran filed this claim in October 2009; he died in September 2014.  The appellant is the Veteran's surviving spouse, who has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for diabetes mellitus and chronic residuals of a right eye injury were previously remanded by the Board in May 2014 for further development.

In an August 16, 2016 decision, the Board denied the appellant's claims of entitlement to service connection for diabetes mellitus and chronic residuals of a right eye injury.  In September 2016, the appellant's representative filed a motion to vacate the Board's August 16, 2016 decision.  In a December 2016 decision, the Board vacated the August 16, 2016 decision.  This was to afford the current representative to offer a written presentation on these issues.  That has been done, prior to the expiration of the time allotted in the Vacatur.  Thus, the issues on appeal are again before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the appellant's representative notes in a December 2016 statement, although the Veteran's National Guard treatment and personnel records have been obtained and associated with the claims file, the records currently associated with the claims file do not include complete service treatment and personnel records for the Veteran's period of active duty from December 1955 to October 1957.  On remand, the AOJ should request from all appropriate sources any outstanding service treatment and personnel records.  

The appellant's representative contends in a December 2016 statement that the Veteran's diabetes mellitus was due to exposure to herbicides during one of his periods of ACDUTRA.  The Veteran's National Guard personnel records note his periods of ACDUTRA, but not their locations.  It is argued that Agent Orange test sites in the 1950's and 1960's included Forts Chaffee, Ritchie, Meade, Detrick, and Drum.  It is argued that training at any of these locations may have exposed the Veteran to Agent Orange.  

On remand, the AOJ should also request from all appropriate sources verification of the locations of the Veteran's periods of ACDUTRA and, once those locations are known, contact all appropriate sources to determine whether herbicides were present as alleged by the appellant's representative.  If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the appellant in this matter.

Service connection on a presumptive basis is not warranted for periods of ACDUTRA.  See, e.g., Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  For that reason, if exposure to herbicides is verified, the AOJ must obtain a medical opinion as to the likelihood of a nexus between that exposure and the Veteran's diabetes mellitus. 

Because the May 2015 VA examiner raised the possibility of a nexus between the Veteran's diabetes mellitus and a right eye disability, specifically diabetic retinopathy, the Board will refrain from adjudicating the merits of the right eye injury claim until it can adjudicate the merits of the diabetes claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the appropriate sources complete service treatment and service personnel records for the Veteran's period of active duty service from December 1955 to October 1957.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c)(2016) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Verify all periods of the Veteran's ACDUTRA.  Such verification should include the dates, locations, and nature of the service.  A Chronological Statement of Retirement Points is NOT acceptable.  If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Virginia National Guard Archive records should be sought as needed.  (See Representative's representation.)

3.  Attempt to obtain from the appropriate sources verification of the appellant's claim that the Veteran was exposed to herbicides during his periods of ACDUTRA.  

If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the appellant.  The appellant should be notified of VA's inability to verify the Veteran's exposure to herbicides in service.

If herbicide exposure is verified, undertake all necessary development regarding the Veteran's claim of entitlement to service connection for diabetes mellitus as due to exposure to herbicides, including obtaining a medical opinion on the issue of nexus to service.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the appellant and her representative with a supplemental statement of the case and afford her an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


